97 F.3d 1456
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Ronald D. CHANDLER, Appellant,v.Dick MOORE;  James D. Purkett, Appellees.
No. 96-1530.
United States Court of Appeals, Eighth Circuit.
Submitted Aug. 3, 1996.Filed Sept. 17, 1996.

Before BEAM, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Robert D. Chandler, a Missouri inmate, appeals the district court's1 dismissal of his 42 U.S.C. § 1983 action for failure to state a claim.  After de novo review of the record and the parties' briefs, we conclude that the dismissal was correct.  See 8th Cir.  R. 47B.



1
 The Honorable Stephen N. Limbaugh, United States District Court Judge for the Eastern District of Missouri